Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Status of Claims

	Amendment filed 03/12/2021 is acknowledged. Claims 3,7,9-15 are canceled.  Claims 27-34 are added. Claims 1,4, 8,16-19,22-34 are pending.
Claims 8,20,23-26 remain withdrawn from further consideration as not readable on the elected species.  Claims 1,4,16-19, 21,22,27-34  are under examination.



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:


Claims 1,4,16-19, 21,22,27-34  are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.


The steps are able to be performed in the mind, but for the recitation of the computer. Other than reciting “computer-implemented method”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

 Mathematical concepts recited in the claims include both comparing and generating probability as above. The specification indicates that comparing and generating probability is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

In the instant case, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.



Step 2B


Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea. The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   


 
Response to arguments
With regard to step 2A-1 applicant asserts that the claim elements, such as comparing, generating probability values are not practically carried out in the human mind.  In response, Examiner maintains that other than reciting “by a computer”, nothing in the claim elements precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the  steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer system “ does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

With regard to step 2A-2 of the analysis, applicant argues that “the instant claims are integrated into a practical application of that exception because the claims recite additional elements beyond the alleged judicial exception that serve to impose a meaningful limit on the judicial exception by integrating the judicial exception into a practical application.  However, the “additional elements” addressed by applicant are all 

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
	The claims are amended to address that probability of candidate protein being present in a sample is generated by applying a “probabilistic binding model”.  It is not clear what constitutes a “binding model”, and how the “binding model” is being applied to empirical measurements.  The specification does describe determining P(measurement outcome I protein) value by making assumptions such as 
 P(affinity probe binding|protein)={0.25, if GAV,CLD,TYL, or IAD is present in the protein sequence; 0, otherwise} (Example 1), or 
 P(binding outcome|protein)={0.99, if mixture contains an antibody to the protein; 0.0488, otherwise} (Example 5);
however, specification does not address using a “probabilistic binding model” to determine a P(measurement outcome I protein) value,  and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention.

	Claim 21: The claim is dependent on claim 1 which, as amended, is limited to using  a “probabilistic binding model” to determine probability of candidate protein being present in a sample.  Contrary, claim 21 is not further limiting as it is not limited to determining a probability using a “probabilistic binding model”, but is rather drawn to determining a plurality of N probabilities  that candidate protein is observed in a sample.  It is not clear what “plurality of N probabilities “ determined by using  a “probabilistic binding model” for a given candidate protein are addressed in claim 21. 


Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1,4,16-19, 21,22,27-34  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of copending Application No.  17/221405. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of 17/221405 are directed to generating a probabilistic computational model used in the instantly claimed method and using it to identify proteins in a sample of unknown proteins in the same way as instantly claimed. Further, the dependent claims in the instant application per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1,4,16-19, 21,22,27-34  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 16/534257. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of 16/534257 are directed to identifying candidate proteins within a sample of unknown proteins comprising: receiving binding measurements of each of a plurality of affinity reagent probes to said unknown proteins in said sample, each affinity reagent probe; comparing said binding measurements against a database of protein sequences, each protein sequence corresponding to a candidate protein among said plurality of candidate proteins; and for each of one or more candidate proteins in said plurality of candidate proteins, iteratively generating a probability that said candidate protein is present in said sample, based on said comparison of said binding measurements against said database comprising said plurality of protein sequences. Although the claims of 16/534257 do not address use of a using a “probabilistic binding model” to determine probability that a candidate protein is present in the sample, inasmuch as the instant claims do not identify what the “probabilistic binding model”  is, any  generating a probability that said candidate protein is present in said sample  is viewed as using a per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion.
	No claims are allowed

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb